ORO it                                                                                    08/19/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0396


                                       DA 20-0396.


MONTANA DEMOCRATIC PARTY and
TAYLOR BLOSSOM,RYAN FILZ, MADELINE
                                                                          ALE
NEUMEYER,and REBECCA WEED,individual                                      AUG 1 9 2020
electors,                                                               Bowen Greenwood -
                                                                      Clerk of Supreme Court
                                                                         State of Montana
              Plaintiffs and Appellees,
       v.                                                           ORDER

 STATE OF MONTANA,by and through its
 SECRETARY OF STATE,COREY
 STAPLETON,

              Defendant and Appellant.


       On August 7, 2020, the State of Montana, by and through its Secretary of State
Corey Stapleton, appealed from Findings of Fact, Conclusions of Law, and Order issued
that same day by the First Judicial District Court, Lewis and Clark County, in its Cause
No. DDV-2020-856. There, the District Court denied the Secretary's motion for partial
summary judgment and .granted the cross-motion for summary judgment of Plaintiffs and
,
Appellees Montana Democratic Party, and individual electors Taylor Blossom, Ryan Filz,
Madeline Neumeyer, and Rebecca Weed. The District Court concluded that a petition to
obtain ballot access for the Montana Green Party for the November 2020 general election
ballot failed to meet the requirements.of § 13-10-601(2), MCA, and thus enjoined the
Secretary and all persons acting under his authority from giving any effect to the Green
Party petition for ballot access.
       By Order of August 11, 2020, this Court set an exPedited briefing schedule in this
matter. Pursuant to our Order,the parties timely filed their appellate briefs. We have read
and considered each ofthose briefs, as well as the amicus briefs filed in this matter, along
with the record on appeal.
       Having now done so, and with due consideration ofthe arguments and issues raised,
      IT IS THEREFORE ORDERED that the August 7, 2020 Order ofthe First Judicial
District Court, Lewis and Clark County, in its Cause No. DDV-2020-856, enjoining the
Secretary of State and all persons acting under his authority from implementing or giving
effect to the petition to qualify the Green Party as a minor party eligible for the 2020
election ballot is AFFIRMED. This Court's opinion, analysis, and rationale will follow in
due course.
      The Clerk is directed to provide immediate notice of this Order to all counsel of
record.
      DATED this        4/1day of August, 2020.




                                                                 Justices


          Justices Jim Rice and Beth Baker would reverse on the issues presented on appeal.




                                             2